DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 31-50 are pending in this application.
Claim rejections 35 USC 103 on claims 31-37 are withdrawn.
Applicant's arguments on claim rejections 35 U.S.C. 103, filed 3/3/2022, have been fully considered but they are not persuasive. The examiner respectfully traverses applicant’s arguments and made this action Final. 

Response to Arguments
Applicant argues that the cited references fail to teach or suggest “wherein the composite primary key includes different elements, and wherein at least one of the different elements determines a partition that stores the item” as recited in Applicant’s claim (Remarks, pages 9-10).
Examiner respectfully submits Greenwood discloses that “If the original query does not contain the primary key information, interface 2301 adds those columns to the query. In the case of FIG. 18, the primary key information is considered to be the Customer and the Date (the customer can only receive one bill per day). This information is passed from item 2311 and item 2312 not only to data elements 2322 and 2323 in the display items representing those columns, but also to data element 2315 of handle 2314. The data are shown as being stored as a where-string. A where-string is the string that is the clause in an SQL query that determines whether a row is included in a selection. When one uses equality to the primary key in a where-string, this identifies a row uniquely. Thus, to save the data when modified, the query becomes as follows: 
Update gas_bill (start_reading, end_reading, date, customer) values <new values>) where customer = 99 and date = `11.1.2000`;
 <new values> is the new values contained in the data elements of the record. After the update command, the change may need to be committed to the database.” (column 55 lines 10-30).
Examiner interprets that in the Table gas_bill, there are a segment which holds many rows of records with different customers have the same date “11.1.2000” as claimed a partition that stores the item. Examiner interprets that the record has a composite primary key customer = 99 and date = “11.1.2000” and belongs to the segment of date “11.1.2000” in the Table gas_bill, means for the composite primary key includes different elements, and wherein at least one of the different elements determines a partition that stores the item.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-32, 34-35, 38-39, 41-42, 45-46 and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (U.S. Patent Number 9,824,108, hereafter referred to as “Taylor”) in view of Greenwood (U.S. Publication Number 7,461,077).  
Regarding claim 31,  Taylor teaches a method (column 35 lines 55-67: discussing about sending an updated search index row with all of its row values to the non-relational data store), comprising:
 performing, by one or more computing devices implementing a non-relational data store (column 13 lines 38-65 and Fig. 6: discussing about each user system 612 and system 616 including computer code to run using a central processing unit such as Intel Pentium; column 35 lines 55-67: discussing about sending an updated search index row with all of its row values to the non-relational data store), comprising: 
receiving an Application Programming Interface (API) call to replace an item that is stored in the non-relational data store (column 3 lines 59-61: discussing about the database table or tables are subject to queries and other application operations through application servers that may use APIs; column 35 lines 55-61: discussing about at block 1001, the replaced row is retrieved from the non-relational data store), wherein each item comprises an unordered set of name and value pairs (column 31 lines 1-15: discussing about Table 9 with columns Name and Salary); and
in response to said receiving, replacing the set of name and value pairs of the item with name and value pairs specified in the API call (column 35 lines 55-67: discussing about at block 1003, the column values that are being changed are updated, and at block 1005 an upsert is done, then the upsert is done at block 1007 by sending an updated search index row with all of its row values to the non-relational data store);
wherein the API call specifies an expected value of an attribute of the item (column 3 lines 59-61: discussing about the database table or tables are subject to queries and other application operations through application servers that may use APIs); and
wherein the replacing is performed in response to determining that the expected value matches a stored value of the attribute (column 17 lines 17-30: discussing about a Create, Read, Update, Delete (CRUD) API with web service verbs for Insert/Update/Delete/Undelete; column 35 lines 55-67: discussing about the upsert is done at block 1007 by sending an updated search index row with all of its row values to the non-relational data store, and at block 1009 replacing or shadowing a corresponding existing row).
Taylor does not explicitly teach wherein the replacing comprises evaluating a composite primary key that uniquely identifies the item, wherein the composite primary key includes different elements, and wherein at least one of the different elements determines a partition that stores the item, and wherein the replacing is performed in response to determining that the expected value matches a stored value of the attribute as claimed.
Greenwood teaches wherein the replacing comprises evaluating a composite primary key that uniquely identifies the item, wherein the composite primary key includes different elements, and wherein at least one of the different elements determines a partition that stores the item (column 11 lines 1-11: discussing about a preferred embodiment of the present invention can be used with both relational and non-relational databases; column 55 lines 10-30 and Fig. 5: discussing about the primary key information is considered to be the Customer and the Date (the customer can only receive one bill per day). Examiner interprets that the primary key information is considered to be the Customer and the Date as claimed wherein the composite primary key includes different elements.); and
wherein the replacing is performed in response to determining that the expected value matches a stored value of the attribute (column 55 lines 10-30 and Fig. 5: discussing about the query: Update gas_bill (start_reading, end_reading, date, customer) values (<new values>) where customer = 99 and date = `11.1.2000`. Examiner interprets that updating the table gas_bill base on condition customer = 99 and date = `11.1.2000` as claimed replacing is performed in response to determining that the expected value matches a stored value of the attribute.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method updating in the non-relational data store of Taylor with the teaching about the composite primary key of Greenwood because the composite primary key provides an efficient identification when records are stored within a non-relational data store.

Regarding claim 32,  Taylor in view of Greenwood teaches wherein the item comprises a plurality of attributes (Taylor, column 31 lines 1-15: discussing about Table 9 with columns such as Id, Name, Salary, Hire Date and etc.);
wherein the API call specifies an expected value of each of two or more attributes of the item (Taylor, column 3 lines 59-61: discussing about the database table or tables are subject to queries and other application operations through application servers that may use APIs); and
wherein said replacing is performed in response to determining that the expected values matches stored value of the two or more attributes (Taylor, column 17 lines 17-30: discussing about a Create, Read, Update, Delete (CRUD) API with web service verbs for Insert/Update/Delete/Undelete; column 35 lines 55-67: discussing about the upsert is done at block 1007 by sending an updated search index row with all of its row values to the non-relational data store, and at block 1009 replacing or shadowing a corresponding existing row; Greenwood, column 55 lines 10-30 and Fig. 5: discussing about the query: Update gas_bill (start_reading, end_reading, date, customer) values (<new values>) where customer = 99 and date = `11.1.2000`. Examiner interprets that updating the table gas_bill base on condition customer = 99 and date = `11.1.2000` as claimed replacing is performed in response to determining that the expected values matches stored value of the two or more attributes.)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method updating in the non-relational data store of Taylor with the teaching about the composite primary key of Greenwood because the composite primary key provides an efficient identification when records are stored within a non-relational data store.

Regarding claim 34,  Taylor in view of Greenwood teaches wherein the expected value for the item specifies a current value of an attribute of the item; and wherein said replacing comprises replacing the current value of the attribute with a different value specified in the API call (Taylor, column 17 lines 17-30: discussing about a Create, Read, Update, Delete (CRUD) API with web service verbs for Insert/Update/Delete/Undelete; Greenwood, column 55 lines 10-30 and Fig. 5: discussing about the query: Update gas_bill (start_reading, end_reading, date, customer) values (<new values>) where customer = 99 and date = `11.1.2000`).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method updating in the non-relational data store of Taylor with the teaching about the composite primary key of Greenwood because the composite primary key provides an efficient identification when records are stored within a non-relational data store.

Regarding claim 35,  Taylor in view of Greenwood teaches wherein the expected value for the item specifies that the attribute of the item exists; and wherein said replacing comprises deleting the attribute from the item (Taylor, column 5 lines 13-15: discussing about the request may be to delete an entry in the database, add an entry, modify an entry or perform a much more complex operation; column 17 lines 17-30: discussing about a Create, Read, Update, Delete (CRUD) API with web service verbs for Insert/Update/Delete/Undelete).

Claim 38 is rejected under the same rationale as claim 31. Taylor also teaches a system, comprising: a plurality of computing nodes, each comprising at least one processor and memory comprising program instructions (column 13 lines 38-65 and Fig. 6: discussing about each user system 612 and system 616 including computer code to run using a central processing unit such as Intel Pentium, and a computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments).
Claim 39 is rejected under the same rationale as claim 32.
Claim 41 is rejected under the same rationale as claim 34.
Claim 42 is rejected under the same rationale as claim 35.
Claim 45 is rejected under the same rationale as claim 31. Taylor also teaches one or more non-transitory, computer-readable storage media storing program instructions that if executed on or across one or more computers (column 13 lines 38-65 and Fig. 6: discussing about a computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments).
Claim 46 is rejected under the same rationale as claim 32.
Claim 48 is rejected under the same rationale as claim 34.
Claim 49 is rejected under the same rationale as claim 35.

Claims 33, 40 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor in view of Greenwood , and further in view of Chai et al. (U.S. Publication Number 2005/0125325, hereafter referred to as “Chai”).
Regarding claim 33,  Taylor in view of Greenwood teaches the method of claim 31 as discussed above. Greenwood also teaches wherein the expected value for the item specifies a current value of a numeric attribute of the item (column 55 lines 10-30 and Fig. 5: discussing about updating gas_bill if the condition customer = 99 and date = `11.1.2000` is met).
However, Taylor in view of Greenwood do not explicitly teach wherein said replacing comprises incrementing or decrementing the current value of the numeric attribute by an amount indicated in the API call as claimed.  
Chai teaches wherein said replacing comprises incrementing or decrementing the current value of the numeric attribute by an amount indicated in the API call ([0011]: discussing about incremental atomic transaction updates to the attributes of the individual items; paragraph [0031]: discussing about containing multiple rows incrementing or decrementing values for each row in the inventory summary table).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method updating in the non-relational data store of Taylor and Greenwood with the teaching about the incrementing or decrementing values of Chai because it would enhance the efficiency of updating function in the database.
Claim 40 is rejected under the same rationale as claim 33.
Claim 47 is rejected under the same rationale as claim 33.

Claims 36-37, 43-44 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor in view of Greenwood , and further in view of Tech on the Net (from Information Disclosure Statement (IDS)  filed on 8/16/2019, hereafter referred to as “Tech”).
Regarding claim 36,  Taylor in view of Greenwood teaches the method of claim 31 as discussed above. However, Greenwood in view of Greenwood do not explicitly teach the further limitations as claimed.
Tech teaches wherein the expected value for the item specifies that the attribute of the item does not exist; and wherein said replacing comprises adding the attribute to the item (page 2: discussing about the condition “where not exist”); and wherein said updating the item according to the request comprises adding the attribute to the item (page 2: discussing about a command insert records into table “clients”).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method updating in the non-relational data store of Taylor and Greenwood with the teaching about the insert command of Tech because it would enhance the efficiency of storing of data items stored in a data store.

Regarding claim 37,  Taylor in view of Greenwood teaches the method of claim 31 as discussed above. However, Greenwood in view of Greenwood do not explicitly teach the further limitations as claimed.
Tech teaches wherein the expected value for the item specifies that the item exists; and wherein said replacing comprises inserting the item into the table of the non- relational data store (page 1: discussing about the condition “where city = ‘Newark’”); wherein said updating the item according to the request comprises inserting the item into the table of the non-relational data store (page 1: discussing about a command insert records into table “suppliers”).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method updating in the non-relational data store of Taylor and Greenwood with the teaching about the insert command of Tech because it would enhance the efficiency of storing of data items stored in a data store.
Claim 43 is rejected under the same rationale as claim 36.
Claim 44 is rejected under the same rationale as claim 37.
Claim 50 is rejected under the same rationale as claim 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robertson et al (US 20020173984) teaches that a multi-stage finder strategy allows the navigation to any entity instance from anywhere in the enterprise given its primary key. This strategy, of course, requires that a primary key is mapped onto the partition number where the entity is stored. Mappings from the PKs onto respective partition numbers that uniquely identifies a relevant container where the entity is stored are then stored on the enterprise repository ([0226]). Each partition is responsible for a plurality of entity instances which are identifiable by a primary key ([0393]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162    

May 21, 2022